DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, and 13-14, generally, none of the prior art references of record, including, but not limited to: US_9998310_B2_Barbieri, US_11159982_B2_Rajagopal, US_20200008125_A1_Pennington, US_20190254047_A1_Ahmed, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Barbieri discloses a distributed radio frequency communication system facilitates communication between a wireless terminal and a core network. The system includes a remote radio unit (RRU) coupled to at least one antenna to communicate with the wireless terminal. The RRU includes electronic circuitry to perform at least a first portion of a first-level protocol of a radio access network (RAN) for communicating between the wireless terminal and the core network. The system also includes a baseband unit (BBU) coupled to the core network, and configured to perform at least a second-level protocol of the RAN. A fronthaul link is coupled to the BBU and the RRU. The fronthaul link utilizes an adaptive fronthaul protocol for communication between the BBU and the RRU. The adaptive fronthaul protocol has provisions for adapting to conditions of the fronthaul link and radio network by changing the way data is communicated over the fronthaul link (Barbieri figures 14, 20-21, column 44 line 8 – column 47 line 12).
Prior art Rajagopal discloses a method for optimizing of the fronthaul interface for Radio Access networks and Cloud Radio Access Networks wherein, in cloud RAN or 'CRAN', BBU is virtualized on the cloud (or vRAN-virtualized RAN), e.g. Virtual Radio Unit VRU, and wherein distributed unit 'DU' is sometime also considered to be part of the CU/BBU depending on the functional split. wherein the CU and DU functionalities are located at the virtualized BBU, e.g. Virtual Radio Unit VRU (Rajagopal figures 1, 2A, 2B, column 1 lines 40-42 and 55-62, column 2 lines 27-37).
Prior art Pennington discloses the 5G has disaggregated functional aspects of the BBU, splitting the function of the BBU into two parts, referred to as a distributed unit (DU) and a centralized unit (CU). A first part of the functionality remains at the cell site and is handled by the DU. In some instances, the DU could be remotely located and multiple TRPs could connect to it. The virtualized capability is handled by the CU, which is processed elsewhere, typically in a cloud (edge or integrated) or the core network (Pennington figure 5, paragraph 26).
Prior art Ahmed discloses a C-RAN system architecture and a functional fronthaul split for cloud RAN with a Central Unit (CU) including a BBU or BBU pools and one or more Distributed Units (DU) including an RRU/RU. The BBU pools can be connected to other BBU pools and connected to the evolved packet core (EPC) network via an S1 interface. The RRUs connect User Equipment (UE) to the network; the CU is configured to transmit a pilot message to a RRU ahead of a data transmission connection time to compensate for a fronthaul latency; and wherein the RRU is configured to reply to the BBU with messages indicating a time the RRU can receive the pilot message, and wherein the CU is configured to adapt a transmission rate to the RRU based on the buffer size at the RRU and the fronthaul latency (Ahmed figures 13, and paragraphs 50, 200, 202, 229, 452, 455, 634).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “wherein the VRU continuously evaluates the fronthaul capacity or latency and dynamically allocates, enables or utilizes protocol stacks on CU or DU to match the available fronthaul capability at any time” as stated in independent claims 1 and 13-14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471        


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471